        2:20-cv-02010-CSB-EIL # 1        Page 1 of 22                                            E-FILED
                                                                Thursday, 16 January, 2020 03:57:59 PM
                                                                          Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

 DR. DONALD D. OWEN

                      Plaintiff,

        v.                                       Case No.

 URBANA SCHOOL DISTRICT #116,                    Judge
 JOHN H. DIMIT, BENITA ROLLINS-GAY,
 ANNE HALL, RUTH ANN FISHER,                     Magistrate Judge
 BRENDA CARTER, PAUL POULOSKY,
 and PEGGY PATTON,

                      Defendants.

                         DEFENDANTS’ NOTICE OF REMOVAL

       Defendants, URBANA SCHOOL DISTRICT #116, JOHN H. DIMIT, BENITA

ROLLINS-GAY, ANNE HALL, RUTH ANN FISHER, BRENDA CARTER, PAUL

POULOSKI, and PEGGY PATTON, by and through their attorneys, Robbins Schwartz

Nicholas Lifton & Taylor, Ltd., hereby remove Case No. 2019 L 000193 from the Circuit

Court of the Sixth Judicial Circuit, Champaign County, Illinois, to the United States District

Court for the Central District of Illinois, Urbana Division, pursuant to 28 U.S.C. Sections

1331, 1441, and 1446, and as grounds for its removal state as follows:

       1.     On November 25, 2019, Plaintiff Dr. Donald D. Owen (hereinafter “Plaintiff”)

filed a Complaint against Defendants alleging that Defendants violated his rights under

Title VII of the Civil Rights Act and the Illinois Human Rights Act.

       2.     The Complaint contains a single Count, “COUNT I”, subtitled “Retaliation-

Illinois Human Rights Act/Title VII of the Federal Civil Rights Act”.
        2:20-cv-02010-CSB-EIL # 1        Page 2 of 22



                  Original Jurisdiction Under 28 U.S.C. Section 1331

       3.     The United States District Court for the Central District of Illinois has

jurisdiction pursuant to 28 U.S.C. Section 1331 because the sole Count I of the Complaint

purports to arise under the laws of the United States, namely Title VII of the Civil Rights

Act. 28 U.S.C. § 1331.

       4.     The federal statute authorizing supplemental jurisdiction provides in

pertinent part:

              …[I]n any civil action of which the district courts have original
              jurisdiction, the district courts shall have supplemental jurisdiction
              over all other claims that are so related to claims in the action within
              such original jurisdiction that they form part of the same case or
              controversy under Article III of the United States Constitution. Such
              supplemental jurisdiction shall include claims that involve the joinder
              or intervention of additional parties.

28 U.S.C. § 1367(a). For supplemental jurisdiction to be found, both the state and federal

claims must derive from a “common nucleus of operative fact.” United Mine Workers v.

Gibbs, 383 U.S. 715, 725 (1966).

       5.     In this case, all claims against all Defendants arise from a “common nucleus

of operative facts” and thus, this Court can exercise supplemental jurisdiction over

Plaintiff’s state law claims pled under the IHRA.

            All Procedural Requirements for Removal have been Satisfied

       6.     Pursuant to 28 U.S.C. Section 1446(a), a true and correct copy of all the

process, pleadings, orders and documents from the case before the Circuit Court of

Champaign County that have been served upon Defendants are being filed with this

Notice of Removal as Exhibit A.




                                             2
       2:20-cv-02010-CSB-EIL # 1       Page 3 of 22



      7.     This Notice of Removal has been filed within 30 days of the date that the

Complaint was served on or received by Defendants. Defendants accepted service of

the Complaint through their attorneys on December 18, 2019. Removal is therefore timely

in accordance with 28 U.S.C. Section 1446(b).

      8.     Venue is proper in this Court pursuant to 28 U.S.C. Sections 1441(a) and

1446(a), and Local Rule 40.1(D), because the U.S. District Court for the Central District

of Illinois, Urbana Division is the federal district court embracing the Circuit Court of

Champaign County, Illinois where the Complaint was originally filed.

      WHEREFORE, Defendants, URBANA SCHOOL DISTRICT #116, JOHN H.

DIMIT, BENITA ROLLINS-GAY, ANNE HALL, RUTH ANN FISHER, BRENDA CARTER,

PAUL POULOSKI, and PEGGY PATTON, remove this matter pursuant to 28 U.S.C.

Sections 1331, 1441, and 1446.

Dated: January 16, 2020                         Respectfully submitted,

                                                URBANA SCHOOL DISTRICT #116,
                                                JOHN H. DIMIT, BENITA ROLLINS-
                                                GAY, ANNE HALL, RUTH ANN
                                                FISHER, BRENDA CARTER, PAUL
                                                POULOSKI, and PEGGY PATTON

                                                By: s/ Frank B. Garrett III
                                                       One of Defendants’ Attorneys

Frank B. Garrett III (6192555)
fgarrett@robbins-schwartz.com
ROBBINS SCHWARTZ NICHOLAS
  LIFTON & TAYLOR, LTD.
55 West Monroe Street, Suite 800
Chicago, Illinois 60603-5144
Telephone (312) 332-7760
Fax (312) 332-7768




                                           3
       2:20-cv-02010-CSB-EIL # 1        Page 4 of 22



                              CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Defendants’ Notice of
Removal with the Clerk of the Court using the CM/ECF system on this 16th day of
January, 2020, which constitutes service on all counsel of record, registered filing users,
pursuant to Fed. R. Civ. P. 5(b) and L.R. 59. I further certify that I placed a copy of this
Defendants’ Notice of Removal in the U.S. Mail, and sent via e-mail, addressed to the
following:

       Mr. Ronald S. Langacker
       Langacker Law, Ltd.
       210 N. Broadway Ave.
       Urbana, IL 61801
       ron@langackerlaw.com


                                                 s/ Frank B. Garrett III
                                                 One of the Defendants’ Attorneys




                                             4
2:20-cv-02010-CSB-EIL # 1   Page 5 of 22




EXHIBIT A
        2:20-cv-02010-CSB-EIL # 1          Page 6 of 22


                                                                                      11/25/2019 10:38 AM
                                                                                                    By: AL
            IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                       CHAMPAIGN COUNTY, ILLINOIS

 DR. DONALD D. OWEN,                )
                                    )
       Plaintiff,                   )
                                    )
 -vs-                               )
                                    )
 URBANA SCHOOL DISTRICT #116,       )                             2019L 000193
 JOHN H. DIMIT, BENITA ROLLINS-GAY, )
 ANNE HALL, RUTH ANN FISHER,        )
 BRENDA CARTER, PAUL POULOSKY,      )
 and PEGGY PATTON,                  )
                                    )                           JURY TRIAL
       Defendants.                  )                           DEMANDED

                                    COMPLAINT AT LAW

        NOW COMES Plaintiff, Dr. Donald D. Owen, by and through his attorney, Ronald S.

 Langacker of Langacker Law, Ltd., and for his Complaint against Defendants, Board of

 Education of Urbana School District #116, John H. Dimit, Benita Rollins-Gay, Anne Hall, Ruth

 Ann Fisher, Brenda Carter, Paul Poulosky, and Peggy Patton, in their individual capacities,

 hereby states as follows:

                                JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked pursuant to 775 ILCS 5/7A-102 (C-1). Prior to

   bringing this lawsuit, Plaintiff has exhausted all of his administrative remedies, having filed a

   charge of discrimination with the Illinois Department of Human Rights (“IDHR”) in Charge

   No. 2019SF2466, on June 21, 2019. See Plaintiff’s Exhibit A, attached hereto. Plaintiff

   requested and received a “Notice of Opt Out of IDHR’s Investigative and Administrative

   Process, and of Right to Commence and Action in Circuit Court” form from the IDHR on

   August 27, 2019, true and correct copy of which is attached hereto as Plaintiff's Exhibit B.

2. The venue of this Court to entertain the issues raised within this case is appropriate as the


                                                1
        2:20-cv-02010-CSB-EIL # 1            Page 7 of 22



   Defendants engaged in their official activities within the judicial district of this Court and the

   claims giving rise to the above-captioned proceeding occurred within the judicial district of

   this Court.

                                             PARTIES

3. Plaintiff, Dr. Donald D. Owen (“Dr. Owen”), was, at all relevant times herein, the

   Superintendent of the Urbana School District #116 (“School District”), and a full-time public

   employee of the Defendant, the Board of Education of the Urbana School District #116, and

   currently resides within this judicial district.

4. Defendant, the Board of Education of Urbana School District #116, (“Board”), is a municipal

   corporation organized and existing under the laws of the State of Illinois. The School District

   is located in within the judicial district in Champaign County, Illinois.

5. Pursuant to Section 10-10 of the Illinois School Code (105 ILCS 5/10-10), the Board is the

   duly constituted and elected governing body of the School District.

6. Defendant, John H. Dimit (“Dimit”), is an adult resident of the State of Illinois. At all times

   material to this action, Dimit was a duly elected member of the Board, and at all times stated

   herein, served as President of the Board.

7. Defendant, Benita Rollins-Gay (“Rollins-Gay”) is an adult resident of the State of Illinois. At

   all times material to this action, Rollins-Gay was a duly elected member of the Board, and

   served as Vice President of the Board.

8. Defendant, Ruth Ann Fisher (“Fisher”) is an adult resident of the State of Illinois. At all times

   material to this action, Fischer was a duly elected member of the Board, and at all times stated

   herein, served as Secretary of the Board.

9. Defendant, Brenda Carter (“Carter”) is an adult resident of the State of Illinois. At all times



                                                      2
        2:20-cv-02010-CSB-EIL # 1            Page 8 of 22



   material to this action, Carter was a duly elected member of the Board.

10. Defendant, Anne Hall (“Hall”) is an adult resident of the State of Illinois. At all times material

   to this action, Hall was a duly elected member of the Board.

11. Defendant, Paul Poulosky(“Poulosky”) is an adult resident of the State of Illinois. At all times

   material to this action, Poulosky was a duly elected member of the Board.

12. Defendant, Peggy Patton (“Patton”) is an adult resident of the State of Illinois. At all times

   material to this action, Patton was a duly elected member of the Board.

                         ALLEGATIONS COMMON TO ALL COUNTS

13. Dr. Owen has been an educator for over 30 years, and began his employment with the Urbana

   School District #116 in 1989. From 2013 until December 4, 2018, Dr. Owen was actively

   employed as the School District’s Superintendent.

14. Defendant, Urbana School District #116, was an “Employer” and/or “Person” within the

   meaning of 2-101(B)(1)(a), 2-101(B)(1)(b), and 1-103(L) of the Illinois Human Rights Act,

   and was subject to the provisions of the Act.

15. Among the duties of the School Board is the duty set forth in Section 10-21.4 of the Illinois

   School Code (105 ILCS 5/10-21.4) “to employ a superintendent who shall have charge of the

   administration of the schools under the direction of the board of education.”

16. Under the Illinois School Code, the School Board makes all employment decisions pertaining

   to the superintendent. 105 ILCS 5/10–16.7.

17. On June 16, 2015, the Board and Dr. Owen entered into an employment contract whereby the

   Board hired and retained Dr. Owen as Superintendent of the School District. The 2015

   Employment Contract had a term that commenced on July 1, 2015, and concluded on June

   30, 2019.



                                                   3
        2:20-cv-02010-CSB-EIL # 1          Page 9 of 22



18. The School Code requires a performance-based contract for superintendents that includes

   “the goals and indicators of student performance and academic improvement determined and

   used by the local school board to measure the performance and effectiveness of the

   superintendent and such other information as the local school board may determine.” 105

   ILCS 5/10–23.8.

19. The 2015 Employment Contract entered into between the Board and Dr. Owen made

   reference to, and complied with, the requirements set forth in Section 10-23.8 of the Illinois

   School Code (105 ILCS 5/10-23.8). Specifically, the 2015 Employment Contract is a

   performance-based contract and which goals and indicators of student performance and

   academic improvement.

20. That throughout the course of his employment with Defendant, Dr. Owen performed his job

   duties in a satisfactory manner consistent with Defendant’s standards.

21. During his tenure with the School District, Dr. Owen focused on issues concerning social

   justice and promoted initiatives to address the needs of a multicultural School District. Dr.

   Owen has been a passionate advocate for resolving issues related to racial and gender bias

   within the District. Notably, Dr. Owen was instrumental in instituting a restorative discipline

   process within the District after data revealed a significant disparity between the number and

   severity of punishments for students who were members of racial minorities.

22. In recent years, a pronounced racial disparity existed within the District between a student

   body composed primarily of racial minorities, and teachers who were predominantly white.

   In order to address this inequality, Dr. Owen, along with other members of the

   Administration, formed a Recruitment and Retention Committee in 2017 with the intention

   to recruit, retain, and develop teachers, faculty and staff who would reflect the demographics




                                                4
        2:20-cv-02010-CSB-EIL # 1            Page 10 of 22



   of the student population in race, ethnicity, and spoken languages.

23. The effort of the administration to recruit and retain faculty and staff to more closely reflect

   the demographics of the district is expressed in Urbana School District Board Policy 5:10,

   entitled Minority Recruitment: “The District will attempt to recruit and hire minority

   employees. The implementation of this policy may include advertising openings in minority

   publications, participating in minority job fairs, and recruiting at colleges and universities

   with significant minority enrollments.”

24. Though Dr. Owen and others members of District’s Administration were committed to

   reducing the District’s racial disparity, several District employees complained to individual

   Board members that minority candidates were being hired in violation of existing policy. One

   anonymous letter to the Board alleged that, “many people in the district feel that positions are

   being cut to hire people of color in order for the district to be more diverse.” (Gains, Lee.

   “Audit Report Points to Problems in Urbana School Hiring Process.” The News-Gazette. 15

   November, 2018).

25. As a result of these complaints, the Board, without consulting with Dr. Owen or other

   members of Administration, commenced what became known as the hiring practices audit

   (“Audit”) of specific District employees who had allegedly been hired in violation of the

   District’s policies.

26. Around 30 District employees were audited with the suspicion they had been wrongfully

   hired by the District. The specific employees were selected for audit by individual members

   of the Board, without input from Administration.

27. ALL of the employees who were audited based on Board suspicion that they had been

   wrongfully hired were people of color: specifically, employees of African-American, Latino,




                                                  5
       2:20-cv-02010-CSB-EIL # 1            Page 11 of 22



   or Asian descent. No Caucasian individuals on the list of alleged wrongful hires.

28. When Dr. Owen became aware that the Audit was being conducted, Dr. Owen notified the

   Board that all the employees who had been selected were all people of color, and it appeared

   that the Board was targeting minority employees.

29. During the Board’s closed session meeting on September 24, 2018, Dr. Owen stated that

   several building administrators had asked him about a review of the hiring of employees of

   color. Dr. Owen stated that he was very concerned about both the public perception and legal

   consequences of auditing individuals based on race. The Board President responded by

   stating that he wanted everyone in the meeting to know that, while the District was publicly

   calling the record review an “audit,” in his mind, it was an “investigation” of specific

   individuals.

30. At the conclusion of the September 24 Board meeting, it was discovered that there was no

   audio recording of the closed session meeting. Dr. Owen was told that the Recording

   Secretary had turned the recorder it off after public comment and failed to turn it back on.

31. On September 26, 2018, Dr. Owen expressed his concerns to Board Member Peggy Patton

   that word was now circulating that “there was a list that had the names of the black secretaries,

   but no white secretaries,” who had been recently hired. Patton did not have a suggestion or

   response.

32. On October 16, 2018, Dr. Owen spoke to Board Vice President, Benita Rollins-Gay, and

   advised her of his concerns about public comment at the Board meeting on that date, based

   on the audit and the fact that employees in district offices were becoming aware that the Audit

   was based on a list of names containing only racial minorities, and that he was not able to

   answer any questions about the reason behind the Audit. Rollins-Gay stated that she wanted




                                                 6
       2:20-cv-02010-CSB-EIL # 1           Page 12 of 22



   Dr. Owen to direct all questions from the media to Anne Hall and Peggy Patton, because they

   were the two Board members behind the Audit.

33. Dr. Owen continued to express concerns about the Audit to members of the Board;

   specifically, that the way the Audit had been conducted violated the collective civil rights of

   a protected class of employees. The Board attempted to keep the Audit from becoming public

   knowledge due to concern about public perception.

34. On November 8, 2018, Dr. Owen had a regularly scheduled meeting with Board Member

   Paul Poulosky. Dr. Owen again reiterated his concerns about the Audit. Poulosky mentioned

   that the entire process was handled poorly from both Board and attorney actions. Later in the

   meeting, Poulosky stated that he needed to get in touch with Board Member Anne Hall right

   away and tell her to delete all of the texts between them.

35. On November 12, 2018, Dr. Owen electronically presented the Board with a Memorandum

   detailing his specific concerns regarding the Audit. See Exhibit C, attached hereto.

36. Within the Memorandum, Dr. Owen unequivocally stated that there was a perception that the

   Board was investigating only a small percentage of the total District hires, and because the

   individuals whose hiring had been questioned were all employees of color, the Audit was

   problematic—especially since the District had previously committed to increasing the

   recruitment and retention of faculty and staff of color.

37. At the November 20, 2018 executive Board meeting, eight days after providing the Board

   with the Memorandum, Dr. Owen was verbally notified that he would be placed on paid

   administrative leave for the remainder of the term of his contract, and that Dr. Preston

   Williams would be named as Interim Superintendent on December 4, 2019.

38. On December 4, 2019, the Board voted to place Dr. Owen on administrative leave for the




                                                 7
        2:20-cv-02010-CSB-EIL # 1            Page 13 of 22



   remaining term of his Contract. Five Board members (Dimit, Poulosky, Hall, Patten, and

   Carter) voted in favor of Dr. Owen being placed on leave, with two board members (Rollins-

   Gay and Fischer) opposed. Two other Administrators who had also been instrumental in the

   promotion of racial diversity within the District, Assistant Superintendents Katherine Barbour

   and Samuel Byndom, were also placed on administrative leave by the Board on that date. At

   the conclusion of the meeting, Rollins-Gay announced she would not be running for another

   Board term in 2019. Dr. Owen was not provided with a reason for having been placed on

   administrative leave.

39. On February 24, 2019, the Board notified Dr. Owen by certified mail that they would not be

   renewing his employment contract with the District. The Board affirmed their decision on

   May 6, 2019.

                                       COUNT I
     (Retaliation—Illinois Human Rights Act/Title VII of the Federal Civil Rights Act)

40. Plaintiff repeats and re-alleges all paragraphs in this Complaint as if fully set forth herein.

41. The Illinois Human Rights Act (“IHRA”) and Title VII of the Civil Rights Act forbids

   retaliation against anyone who has opposed any practice made an unlawful employment

   practice by Title VII or because he or she has made a charge, testified, assisted, or

   participated in any manner in an investigation, proceeding, or hearing. 42 U.S.C.A. § 2000e-

   3(a).

42. Moreover, it is a civil rights violation to retaliate against a person because he or she has

   opposed that which he or she reasonably and in good faith believes to be unlawful

   discrimination, sexual harassment in employment or sexual harassment in elementary,

   secondary, and higher education, discrimination based on citizenship status in employment,

   775 ILCS 5/6-101 and/or 42 U.S.C.A. § 2000e-3(a).


                                                  8
        2:20-cv-02010-CSB-EIL # 1          Page 14 of 22



43. Plaintiff engaged in a protected activity pursuant to Section 6-101(A) of the Act and 42

   U.S.C.A. § 2000e-3(a) as stated infra, as Plaintiff opposed a practice which he believed

   constituted unlawful discrimination.

44. Plaintiff has suffered an adverse employment action, as he was placed on administrative

   leave for the remainder of his contract term shortly after advising the Board of his opposition

   to the discriminatory practices, and his employment contract was not renewed.

45. That a causal nexus exists between Plaintiff’s protected activity and the adverse employment

   action by the Defendants.

46. That as a direct and proximate result of the Defendants’ foregoing conduct, Plaintiff

   sustained the loss of certain economic benefits derived through his position with the School

   District, as well as his subsequent inability to secure employment. Additionally, Plaintiff

   suffered emotional pain and anguish, damage to his reputation, embarrassment,

   inconvenience, and the loss of enjoyment of life, as well as attorneys’ fees and costs of suit.

       WHEREFORE, Plaintiff, Dr. Donald D. Owen, respectfully requests that this Court

 enter the following relief:

 A. Award Plaintiff damages sufficient to compensate him for any economic losses suffered as

     a result of conduct alleged in the Complaint;

 B. Assess against Defendants all incidental and consequential damages, the costs and expenses

     incurred by Plaintiff in maintaining the above-captioned proceedings together with

     reasonable attorney’s fees incurred by Plaintiff in prosecuting the above-captioned case;

 C. Award against Defendants and in favor of Plaintiff such compensatory and exemplary

     damages as may be permitted by law;

 D. Enter a declaratory judgment determining that the actions complained of in this Complaint



                                                 9
       2:20-cv-02010-CSB-EIL # 1            Page 15 of 22



    are unlawful and in violation of the provisions of state and federal law, and issue a

    mandatory injunction against Defendants to refrain from engaging in any actions with

    respect to the Plaintiff which are prohibited under the terms of the foregoing laws;

 E. Issue a mandatory injunction directing the Defendants to reinstate Plaintiff to the position

    of employment which he held prior to the conduct complained of in this Complaint with all

    employment duties, responsibilities, salaries, benefits and rights attendant to that position;

 F. Award punitive damages against Defendants, John H. Dimit, Benita Rollins-Gay, Anne

    Hall, Ruth Ann Fisher, Brenda Carter, Paul Poulosky, and Peggy Patton, in their individual

    capacities;

 G. For all further relief the court deems equitable and just.

         PLAINTIFF DEMANDS TRIAL BY JURY.

                                               Dr. DONALD D. OWEN,
                                               PLAINTIFF

                                               By: /s/Ronald S. Langacker
                                               Ronald S. Langacker
                                               Attorney for Plaintiff


Ronald S. Langacker
Langacker Law, Ltd.
210 N. Broadway Ave.
Urbana, Illinois 61801
(217) 954-1025
ron@langackerlaw.com




                                                10
                              Confrol � /9 A-10 (J)ZI O'-/-
                      2:20-cv-02010-CSB-EIL # 1                        Page 16 of 22

          CHARGE OF DISCRIMINATION                                                   AGENCY                         CHARGE NUMBER:
This form is affected by the Privacy Act of 1974: Sec Privacy act statement          [l]mHR
before completing this form.
                                                 #                                   f71EEOC
                                                                                                                2.<?�ct s� 2. \..\CoCo
                                             Illinois Department of Human Rights and EEOC

NAME OF COMPLAINANT (indicate !\ir. Ms. Mrs.)
Dr. Donald Owen
STREET ADDRESS
                                                                                               I
                                                                                    DATE OF BIRTH
                                                                 CITY, STATE AND ZIP CODE
                                                                                                       TELEPHONE NUMBER (include area code)
                                                                                                   (217) 493-2056

                                   Urbana, Illinois 61801                                / 21 / 1966                               6
c/o 210 N. Broadway                                                                  M      D    YEAR
NAMED IS THE EMPLOYER.LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR
LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME HF MORE THAN ONE LIST BELOW)
NAME OF RESPONDENT                                  NUMBER OF      TELEPHONE (Include area code)
Urbana School District #116                         EMPLOYEES,
                                                                  (217) 384-3600
                                                    MEMBERS
                                                    15+
STREET ADDRESS                      CITY. STATE AND ZIP CODE                          COUl'liTY

205 N. Race Street                                                Urbana, Illinois 61801                                           Champaign
CAUSE OF DISCRIMINATION BASED ON:                                                                        DATE OF DISCRIMINATION
                                                                                                         EARLi.EST (ADEA/EPA) LATEST (ALL)
Retaliation
                                                                                                           8/1/2018 - 2/24/2019
                                                                                                         171 CONTL1'1UING ACTION                                 I
                                                                                                                                                                 I
THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS:

See Attachment.
                                                                                                                   RECEIVED                                      !

                                                                                                                          JUN 21 2019
                                                                                                                    Dept. of Human Rights
                                                                                                                          Springfield




                                                                                                                qu,,u.
I also want this charge @ed with the EEOC. I will advise the agencies if I
change my address or telephone number and I will cooperate fully with
                                                                              SUBSCRIBED AND SWORN TO BEFORE l\'IE
them in the processing of my charge in accordance with their procedures.
                                                                              THIS lqi,,DAYOF                                                WICf
                                                                                   Qr,wu'JA liAo.
                                                                              NOT -TTIGNATURE

                --
                                                                                                                0---
                                                         -   -

                                                                              xY__1../f.
               ----                                  -

               � ..                    JESSICA WISE               •                                                                      ,fa,/41,
          ' NOTARY
                 f                                                •
          ' � PUBLIC
          '      STATE OF
                                       �OFFICIAL SEAL..
                                 My commission Expires            ..         r'SlGNATURE OF COMPLAINANT                                     DATE

                . -
           '                             July 30, 2020                        I declare under penalty that the foregoing is true and correct I swear or affirm
               -�   ,,.,...,_...,.. ____ .,. __ ,..._ ...                     that I have read the above charge and that it is true to the best of my
                                                                              knowledge., information and belief
                            NOTARY STAMP
  EEO-5 FORM (Rev.          /09-INT)
                                                                 Exhibit A
         2:20-cv-02010-CSB-EIL # 1          Page 17 of 22



ISSUES COMMON TO ALL COUNTS

1. That at the time of the incidents complained of herein, Respondent, Urbana School District
   #116, was an "Employer" and/or "Person" within the meaning of2-101(B)(l)(a), 2-
   lOl(B)(l)(b), and 1-103(L) of the Act, and was subject to the provisions of the Act.

2. That the Complainant, Dr. Donald Owen, was previously employed full-time with the
   Respondent in Urbana, Champaign County, Illinois, as the District Superintendent. As the
   Superintendent, Complainant was hired pursuant to an employment contract that commenced
   July 1, 2015, and was set to terminate on June 30, 2019.

3. That throughout the course of his employment with Respondent, Complainant performed his
   duties in a satisfactory manner consistent with Respondent's standards. Additionally, during the
   course of his employment, Complainant promoted initiatives to meet the needs of a
   multicultural School District.

4. In August of2018, the Board of Education ("Board"), on their own volition, conducted a hiring
   practices audit ("Audit") of specific District employee personnel files where it was alleged that
   procedure was not followed during the individual's hiring process.

5. Complainant noted that ALL of the individuals the Board alleged to have been hired in violation
   of procedure were people of color (specifically Black, Latino, or Asian).

6. During closed session on September 24, 2018, Complainant stated to the Board that several
   building administrators had asked him about the "investigation" that had been taken into the
   hiring of faculty and staff of color. Complainant stated that he was very concerned about the
   public perception and the legal consequences of auditing individual personnel files based on
   race. The Board President responded by stating that he wanted everyone in the meeting to know
   that, while the District was publicly calling the record review an "audit," in his mind, it was an
   "investigation" of specific individuals.

7. At the end of the September 24 meeting, it was discovered that there was no audio recording of
   the closed session meeting. Complainant asked why there was no recording of the executive
   session, and was told that the Recording Secretary had turned the recorder it off after public
   comment and failed to or turn it back on.

8. Complainant continued to express his concerns about the Audit to members of the Board.
   Complainant was concerned that the way the Audit was conducted had violated the civil rights
   of a protected class of employees, or at a minimum, created a hostile workplace for District
   employees of color.

9. As rumors of the Audit spread throughout the District, Complainant the Board that he would
   continue to state that this was an audit related to a Board study session conducted earlier in the
   year. Despite Complainant's repeated requests for assistance,- Board members provided
   Complainant with no direction.
         2:20-cv-02010-CSB-EIL # 1           Page 18 of 22



10. On November 12, 2018, Complainant presented the Board with a Memorandum detailing his
    specific concerns regarding the Audit. See Exhibit A, attached hereto. Within the Memorandum,
    Complainant explicitly stated that there was a perception that the Board was investigating only a
    small percentage of the total District hires, and that since the individuals whose hiring is being
    are all or almost all employees of color, the Audit was problematic-especially when the
    District had previously committed to increasing the recruitment and retention of faculty and
    staff of color.

11. At the November 20, 2018 executive Board meeting, Complainant was verbally notified that the
    Board would craft a separation agreement between Complainant and the District by December
    I, 2018. The Board also advised Complainant that Dr. Preston Williams would be named as
    Interim Superintendent on December 4, 2019.

12. When the parties were unable to reach an agreement on Complainant's separation, the Board
    placed Complainant on administrative leave for the remainder of his contract. Two other Urbana
    School District #116 administrators, Samuel Byndom and Kathleen Barbour, were also placed
    on administrative leave.

13. On February 24, 2019, Complainant was formally notified that the Board would not be
    renewing his employment contract with the District.


ISSUE/BASIS: RETALIATION

1. Title VII forbids retaliation against anyone who has opposed any practice made an unlawful
   employment practice by Title VII or because he or she has made a charge, testified, assisted, or
   participated in any manner in an investigation, proceeding, or hearing under Title VII. 42
   U.S.C.A. § 2000e-3(a).

2. Moreover, it is a civil rights violation to Retaliate against a person because he or she has
   opposed that which he or she reasonably and in good faith believes to be unlawful
   discrimination, sexual harassment in employment or sexual harassment in elementary,
   secondary, and higher education, discrimination based on citizenship status in employment, 775
   ILCS 5/6-101 and/or 42 U.S.C.A. § 2000e-3(a).

3. Complainant engaged in a protected activity pursuant to Section 6-lOl(A) of the Act as stated
   infra, as Complainant opposed a practice which he believed constituted unlawful discrimination.

4. Complainant has suffered an adverse employment action, as he was placed on leave shortly after
   advising the Board of his opposition to the discriminatory practices, and his contract as
   Superintendent was not renewed as a result.

5. That a causal nexus exists between Complainant's protected activity and the adverse
   employment action.

6. That the Complainant has suffered damages as a result of the Respondent's actions.
2:20-cv-02010-CSB-EIL # 1   Page 19 of 22
               2:20-cv-02010-CSB-EIL # 1          Page 20 of 22




MEMO

TO:            Urbana School District #116 Board of Education
FROM:          Donald Owen, Superintendent
RE:            Hiring Practices Audit Concerns
DATE:          November 12, 2018

Recent events have compelled me to put my concerns about the Hiring Practices “Audit” conducted by the
BOE in August, September, and October, in writing. I have voiced my concerns many times, and I am
disheartened that board members have ignored those concerns. One of my duties is to ensure that the policies
and practices of the district are being followed. Typically and historically, that work is in partnership and
collaboration with the BOE. The BOE, to this day, has not clearly or consistently explained the purpose or
reason for the Hiring Practices Audit. The implementation, findings, and recommendations all need to be
carefully critiqued before any action is taken. If the BOE wants to conduct a valid and reliable audit of the
hiring practices, then I suggest that the board hire an independent and reputable firm and provide clear goals
and purpose for the audit.

On August 28 at 4PM, Board President John Dimit and Board Member Paul Poulosky entered my office with
attorney Dennis Weedman to conduct what was called an “audit” of specific personnel files. Attorney Susan
Nicholas accompanied two secretaries into various areas of the office building and was heard stating, “we are
not leaving today until we have all of the hiring paperwork for the individuals on this list.” Katherine Barbour,
Jacinda Crawmer, Lori Johnson, Candace Zeigler, and Teresa Fewkes were called in to my office to meet with
the two BOE members and attorneys. We were all instructed not to say anything to anyone outside of the
room, and told that only these individuals were to work on the “audit.” I offered any and all support to the
attorneys.

After the others had left, I had a private conversation with Dennis Weedman, who indicated that he was in an
awkward position. I pointed out that all of the names on the list were employees who were all people of color
(either Black, Latino, or Asian). Dennis Weedman assured me that this was just an audit, and knowing what
he knew about our practices and procedures, we didn’t have anything to worry about. I inquired what the result
of the audit would be, and Dennis indicated that it would be determined by the Board at a later date. Dennis
could not tell me if the audit would produce a written report with recommendations or just a cursory review of
records.




                                               Exhibit C
                2:20-cv-02010-CSB-EIL # 1           Page 21 of 22


On September 24 at 6PM, during the follow up Circle with the BOE, I stated that several building administrators
had been asking me about the “investigation” into the hiring of faculty and staff of color. I replied to the
administrators that it was an audit being conducted by the BOE as a follow up to the BOE
study session on August 2, 2018. I also stated to the BOE that I was very concerned about, not only the public
perception, but also the legal consequences of auditing the specific files of individuals based on race, which is
a protected class. BOE President Dimit stated that he wanted everyone in the room to know that, while we
were publicly calling this an “audit,” in his mind, it was an “investigation” of specific records and individuals. He
also stated that he hoped the result of the investigation would either restore trust or bring clarity on a direction
forward. I inquired what he meant by that statement, and he stated loudly that he would not be pressured to
“resign” as a result of this issue. I stated that I had no interest in him resigning, and I had not suggested that.
At the end of the meeting, the audio recording device was off, and there was no audio recording of the
meeting. I inquired of several BOE members and the BOE Recording Secretary why there was no recording of
that executive session, and I was told it was the BOE Recording Secretary turned it off after public comment,
and failed to tell anyone, or turn it back on herself.

From September 26 through today, I continued to express my concerns to members of the BOE about the
following issues related to the audit:
     ● The purpose of and reason for the audit was never clearly or consistently stated.
     ● The names of all of the employees on the original list were all people of color, which potentially violates
        the civil rights or a protected class of employees, or at a minimum creates a hostile workplace for
        employees of color.
     ● The process by which the audit was introduced (a surprise interrogation which was overheard by many
        CO clerical and administrative staff) created suspicion and intrigue throughout the district.
     ● Mr. Dimit instructed the attorneys to specifically work with three people (Kathy Barbour, Jacinda
        Crawmer, and Teresa Fewkes) to gather information. Attorney Susan Nicolas asked Lori Johnson for
        job descriptions and posting information, which led to at least three other individuals knowing details
        about the audit.
     ● Despite asking each BOE member, individually, specific questions about the reason for and purpose of
        the audit, I have not been given clear or consistent answers.

In addition to the concerns listed above, there are several other issues:
    ● Throughout the audit, attorneys Weedman and Nicolas continued to assure me that there were no
        substantive issues.
    ● No BOE members seem to want to take responsibility for the list of names on the original audit list;
        creating rumors and speculation about how and why those individuals were chosen to investigate.
    ● As rumors expanded and grew across the district, I notified BOE members that I would continue to
        state that this was an audit to follow up on BOE questions related to the August 2 Study Session.
        Despite my continued requests for assistance, BOE members provided me with no direction.
    ● When asked for comment from Illinois Public Media, I sent the request to BOE members and BOE
        attorneys. It took over a week for the BOE attorneys to provide a statement, and that statement,
        “Because the hiring practices examination has not yet been completed, it is premature for the School
        District to provide a statement or to grant an interview at this time,” is difficult for me to defend, because
        I have an email from Susan Nicolas dated October 19 titled, “DOCS - 797569 - Final audit report with
        exhibits.PDF.”
               2:20-cv-02010-CSB-EIL # 1           Page 22 of 22


The perception that the BOE is investigating the procedures and paperwork for a tiny percentage of our total
hires, and that the individuals whose hiring is being are all or almost all employees of color, is very problematic,
especially when the BOE, UEA, and District have all committed to increasing the recruitment and retention of
faculty and staff of color.

I strongly encourage the BOE to hold themselves to the same standards which they have demanded from me.
I respectfully request that the BOE be fully transparent and collaborative regarding the Hiring Practices
Investigation. I cannot answer the questions posed by administrators, teachers, and support staff, and I cannot
answer the questions posed by the media. If the BOE wants to conduct an audit of the District’s recruitment
and hiring practices, I suggest that the BOE issue an RFP for an independent agency to conduct an actual
random audit of hiring policies and practices. This process needs to be discussed in open session and with
public input.
